Citation Nr: 9919982	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
May 1991.
This matter arises from a September 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which assigned a temporary total 
disability rating through December 31, 1998 due to surgical 
treatment and convalescence for the veteran's service-
connected degenerative joint disease of L5-S1, and assigned a 
10 percent rating thereafter.  The veteran disagreed with the 
10 percent rating and perfected an appeal.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  During the pendency of the appeal, the rating 
for the veteran's low back disability was increased to 40 
percent.  However, as this is less than the maximum schedular 
rating available, the issue remains in controversy and the 
Board will proceed with appellate review.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).   

The Board notes that in his October 1997 notice of 
disagreement, the veteran's attorney also requested an 
increased rating for the veteran's service-connected left 
knee disability.  That claim has not been adjudicated.  In 
addition, a June 1998 statement from the veteran's attorney 
requested an earlier effective date for assignment of the 40 
percent rating for degenerative disc disease of L5-S1.  That 
claim has not been adjudicated.  Both of these matters are 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
L5-S1 is symptomatic and manifested by functional impairment 
but it is not productive of ankylosis of the lumbar spine or 
more than severe intervertebral disc syndrome; there is no 
medical evidence of persistent symptoms compatible with 
sciatic neuropathy, with demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings indicative of 
pronounced disability, with little intermittent relief.          




CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 40 percent for degenerative disc disease, L5-S1, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for degenerative 
disc disease of the lumbar spine based upon his report of 
injury during service.  He was assigned a 20 percent rating, 
which was increased to 100 percent effective July 23 1997, 
subsequent to surgery for a herniated disc.  In a September 
1997 rating decision, the RO proposed reducing the veteran's 
rating to 10 percent effective January 1, 1998, subsequent to 
the end of his period of convalescence.  

The veteran disagreed with the rating reduction.  He 
submitted private medical records from December 1997 and 
January 1998 showing steroid treatment for ischial gluteal 
bursitis without evidence of neurological defect or 
indication that the bursitis was related to his lumbar spine 
disability.  However, a VA examination report of April 1998 
indicated that the veteran's lumbar spine condition had 
worsened since the previous June 1997 examination.  The 
veteran reported constant pain and stiffness in his left hip 
and down his left leg.  A range of motion study revealed 
forward flexion to 35 degrees, extension to 15 degrees, left 
lateral flexion and rotation to 12 degrees each, and right 
lateral flexion and rotation to 15 degrees each.  The 
examiner noted that the veteran was unable to sit for a 
prolonged period of time without pain in his left hip and 
leg.  The musculature of his back was normal without spasm 
and the X-ray of the lumbosacral spine was likewise normal.  
The examiner reported the following diagnoses: Status post 
lumbar laminectomy for degenerative disc disease; symptoms of 
left hip and left leg pain; postoperative recurrence of pain 
of the left buttocks, left hip, and left knee; and recurrence 
of left knee pain and weakness postoperatively.  In May 1998, 
the RO increased the veteran's disability rating to 40 
percent effective January 1, 1998.

The veteran's degenerative disc disease of L5-S1 has been 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which refers to intervertebral disc syndrome.  His 
currently assigned 40 percent rating is indicative of severe 
symptomatology which is characterized by recurring attacks 
with intermittent relief.  The Board finds that the evidence 
does not show that the veteran has pronounced intervertebral 
disc syndrome characterized by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc with little intermittent relief, such that a 60 percent 
rating is warranted.  The veteran's X-ray of April 1998 was 
normal and the VA examiner found no evidence of neurological 
abnormality in the April 1998 VA examination.  While the 
veteran clearly has some disability involving his left hip, 
it has been diagnosed as bursitis and was not related to the 
lumbar spine disability.  Moreover, there is no evidence of 
muscle spasm, an absent ankle jerk, or other neurological 
findings indicating more than severe symptomatology.

As the veteran is already assigned a 40 percent rating, which 
is the maximum rating available under Diagnostic Code 5292 
(limitation of motion of the lumbar spine), and Diagnostic 
Code 5295 (lumbosacral strain), the schedular criteria of 
these codes are not for consideration here.  As there is 
clearly motion of the lumbar spine present, a rating in 
excess of 40 percent on the basis of unfavorable ankylosis is 
not warranted.  38 C.F.R. § 4.71a, Code 5289.
 
Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability rating in excess of 40 
percent for degenerative disc disease, L5-S1.  In reaching 
this conclusion, the Board also considered the provisions of 
38 C.F.R. §§ 4.40, and 4.45, with regard to the veteran's 
complaints of constant pain and increased functional loss due 
to such pain.  However, the VA examination of April 1998 
noted only limitation of motion of the veteran's lumbar spine 
without evidence of weakness, incoordination, fatigue, or any 
other symptom, which would indicate any additional functional 
limitation to a degree that would support a rating in excess 
of the 40 percent currently assigned.  There is no suggestion 
that pain, flare-ups of pain, or any other symptom results in 
additional limitation of motion to a degree that approaches 
ankylosis or complete immobility of the lumbar spine.  The 
Board considered the veteran's complaints of hip pain but 
finds that the pain associated with the back disability has 
already been contemplated in the current rating assigned for 
symptomatology associated with intervertebral disc syndrome.  
His complaints of left knee numbness have already been 
considered in the rating assigned for this separately 
service-connected disability.  Therefore, a higher disability 
rating is not warranted under these regulations.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); also see Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that in May 1998, during the pendency of this 
appeal, the veteran's attorney requested an additional VA 
examination due to the alleged inadequacy of the VA 
examination performed in April 1998.  In June 1998, he 
requested an advisory medical opinion due to the alleged 
complexity and the inadequacy of the VA compensation 
examination and because the VA examination "did not provide 
a nexus or etiology for the claimed conditions."  The 
attorney further attempted to appeal the RO's denial of his 
request for additional examination, medical opinion, and he 
requested an adequate reasons and bases for the denial of the 
veteran's claims.  

In relevant part, the law governing veterans' benefits and 
the Board of Veterans' 
Appeals, provides that:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  38 
U.S.C.A. § 7109(a) (West 1991) 
(emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, with regard to the increased rating, 
where entitlement to compensation has already been 
established and assignment of a higher rating is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There is no 
indication in the record that additional medical evaluation 
is necessary.  The Board finds that the veteran was 
adequately examined in April 1998.  Indeed, the examination 
was sufficient for the RO to determine that an increased 
rating was warranted in light of his complaints and 
symptomatology.  Therefore, the Board finds that the 
examination is sufficient for rating purposes.  Furthermore, 
neither the veteran nor his representative has alleged in 
what manner the evidence is of such medical complexity or 
controversy so as to warrant an advisory medical opinion, and 
in the judgment of the undersigned, the issues are neither 
complex nor controversial so as to warrant any additional 
development.

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claim of 
entitlement to service connection; it is not a separately 
appealable issue.  The adequacy of the reasons and bases of 
the decision denying a benefit may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issue.


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease, L5-S1, is denied. 



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

